DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 4 February 2022 has been entered in full. Accordingly, claims 1, 3, 4, and 7-9 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1), Applicant has amended claims 1, 7, and 8 to incorporate the limitations of dependent claim 5. Applicant argues on page 7 of the Remarks that “[h]owever, Madani does not teach outputting the correct answer label according to the target image along with the result of discriminating. The loss is a value that represents the error between the correct answer value and the predicted (estimated) value, and thus is different from the correct answer label.” Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, “output the first result and the first correct answer value” to “output the first result and the first correct answer label”.
Claim 1, “output the second result and the second correct answer value” to “output the second result and the second correct answer label”.
Claim 1, “output the third result and the third correct answer value” to “output the third result and the third correct answer label”.
Claim 7, “outputting the first result and the first correct answer value” to “outputting the first result and first correct answer label”.
Claim 7, “outputting the second result and the second correct answer value” to “outputting the second result and second correct answer label”.
Claim 7, “outputting the third result and the third correct answer value” to “outputting the third result and third correct answer label”.
Claim 8, “outputting the first result and the first correct answer value” to “outputting the first result and first correct answer label”.
Claim 8, “outputting the second result and the second correct answer value” to “outputting the second result and second correct answer label”.
Claim 8, “outputting the third result and the third correct answer value” to “outputting the third result and third correct answer label”.


Allowable Subject Matter
Claims 1, 3, 4 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 7 and 8): “output the first result and the first correct answer label, in a first case in which the object image is the generated image; output the second result and the second correct answer label in a second case in which the object image is the first actual image; and output the third result and the third correct answer label, in a third case in which the object image is the second actual image.”

As Applicant argues on page 7 of the Remarks, Madani, the closest prior art of record, teaches outputting an estimated label and a calculated loss for each of the three claimed cases, but Madani does not teach the limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661